Title: To John Adams from William Bentley, 23 July 1819
From: Bentley, William
To: Adams, John


				
					Sir
					Salem. 23 July 1819
				
				I inclose for you a copy of the National Register printed at Washington City, from which we copied the Document to which you have referred.The dignity of your mind will require that I satisfy you that the document has been displayed in the most public manner without reprehension, & it may serve as a proof that I reverence the judgement of the Father of my Country.With the utmost reverence / Your devoted Servant,
				
					William Bentley
				
				
			